In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00036-CV
______________________________


ALBION GUPPY AND SELETA GUPPY, Appellants
 
V.
 
JAMES E. GULDE, M.D., Appellee


                                              

On Appeal from the 62nd Judicial District Court
Lamar County, Texas
Trial Court No. 71590


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Albion Guppy and Seleta Guppy have filed a motion asking this Court to dismiss their
appeal.  Pursuant to Tex. R. App. P. 42.1, their motion is granted.
            We dismiss their appeal.
 

                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          May 13, 2004
Date Decided:             May 14, 2004